Citation Nr: 0818426	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-16 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Whether new and material evidence had been received to 
reopen the claim of service connection for a back disorder.  

2.  Whether new and material evidence had been received to 
reopen the claim of service connection for fibromyalgia.  

3.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities, prior to 
December 7, 2005.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
August 1972.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO rating decision.  

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claims, because the issue goes to the 
Board's jurisdiction to reach and adjudicate the underlying 
claims on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

During the pendency of this appeal the veteran was assigned a 
50 percent disability rating for post-traumatic stress 
disorder (PTSD), effective December 7, 2005.  Therefore, the 
issue of a separate 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities has been 
revised as shown on the preceding page.  

During the pendency of the appeal, an August 2007 RO rating 
decision granted service connection and a noncompensable 
evaluation for traumatic arthritis of the right fifth finger, 
PIP joint, effective on March 18, 2002.  Therefore, this 
matter is no longer before the Board.  

The veteran testified at a hearing before a Decision Review 
Officer (DRO) in August 2004.  

In August 2007, the Board remanded the issues on appeal to 
the RO via the Appeals Management Center (AMC) for further 
development of the record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  In rating decisions of May 1997, the RO denied the claims 
of service connection for a back disorder and fibromyalgia; 
the veteran did not enter a timely appeal.  

3.  The evidence added to the record is cumulative and 
redundant of evidence previously before the RO and does not 
raise a reasonable possibility of substantiating the claim of 
service connection for a back disorder or fibromyalgia.  

4.  Prior to December 7, 2005, the service-connected 
disabilities are shown to have resulted in obvious disruption 
of the veteran's industrial capacity.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim of service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156 (2007).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for fibromyalgia.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).  

3.  Prior to December 7, 2005, the criteria for the 
assignment of a separate 10 percent rating based on the 
veteran having multiple, noncompensable, service-connected 
disabilities have been met. 38 U.S.C.A. § 5103(a), 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.324 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In April 2002, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

In April 2002 and August 2007 the RO sent the veteran 
notification of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims and has been afforded ample opportunity to 
submit such information and evidence.  

The August 2007 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The August 2007 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letter also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  However, even though the veteran was not expressly 
advised to "give us all you've got" the Board finds that 
this requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support his claims, and of the evidence of 
record.  The Board finds that he has accordingly been 
constructively invited to give VA all the relevant evidence 
in his possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the August 2002 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  In regard to the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability), the RO advised 
the veteran of these elements in the August 2007 letter.  

Given the Board's decision hereinbelow, no degree of 
disability or effective date issue will be addressed.  There 
is accordingly no possibility of prejudice to the veteran 
under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The veteran has not been afforded VA examinations for his 
back condition or his fibromyalgia; however, the Board notes 
that a medical examination is not required since the issues 
on appeal are new and material evidence and the VCAA duty-to-
assist is not triggered unless and until the claim is 
reopened.  38 U.S.C.A. § 5103A.  The veteran was afforded a 
hearing before a Decision Review Officer in August 2004.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on his claims.  


II. Analysis

I.  Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  

The veteran submitted the claims of entitlement to service 
connection for a back disability and service connection for 
fibromyalgia in April 1997.  The RO issued rating decisions 
on May 14, 1997, and May 23, 1997, that denied service 
connection for a back disability and service connection for 
fibromyalgia.  The veteran did not file a timely Notice of 
Disagreement to either issue.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed a petition to reopen his claims for service 
connection for a back disability and service connection for 
fibromyalgia in March 2002.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The additional evidence recently associated with the file 
includes but is not limited to the veteran's hearing 
testimony, additional VA treatment records, a private 
physician's statement, and a Social Security Administration 
determination.  

The Board finds that the veteran has not submitted new 
evidence to show that either current back disability or 
fibromyalgia is due to any event or incident of the veteran's 
period of active service.  The added evidence in this regard 
is essentially cumulative in nature and repetitive of the 
evidence that was previously of record.  Thus, the evidence 
does not relate to a previously unestablished fact necessary 
to support the claim or otherwise raise a reasonable 
possibility of substantiating the claim.  

The Board notes that the veteran's hearing testimony and 
assertions are basically the same those presented to the RO 
in connection with its decision in May 1997.  Therefore, his 
current assertions alone cannot provide a basis to reopen the 
claim for service connection for these disorders.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992) (statements which are 
essentially a repetition of contentions made previously are 
not new evidence).  

Additionally, his statements alone would not constitute 
competent to causally link the development of the claimed 
back condition or fibromylagia to service.  See Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).  

The Board accordingly finds that the additional evidence is 
not "new and material" as contemplated by 38 C.F.R. § 
3.156(a), so as to reopen the veteran's claim of service 
connection for these conditions.  38 U.S.C.A. § 5108. 

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


II.  Entitlement to 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities.

Whenever a veteran is suffering from two or more separate 
permanent service connected disabilities of such character as 
to clearly interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Rating Schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2007).  

Prior to December 7, 2005, the veteran was service connected 
for three disabilities, hemorrhoids, ganglion cyst of the 
right wrist and traumatic arthritis of the right fifth 
finger, pip joint.  Each of these disabilities is evaluated 
as being noncompensable.  

The Board notes that, during the pendency of this appeal, an 
August 2007 RO rating decision granted service connection and 
assigned a noncompensable evaluation for traumatic arthritis 
of the right fifth finger, PIP joint, effective on March 18, 
2002.  

With this grant of service connection, the Board finds that 
the veteran's three noncompensable service-connected 
disabilities in combination are of shown to result in clear 
interference with his average industrial capacity, and 
therefore, a 10 percent evaluation is warranted under 38 
C.F.R. § 3.324.  

Because the veteran was assigned a 50 percent rating for the 
service-connected PTSD effective in December 2005, this 
separate 10 percent rating under 38 C.F.R. § 3.324 may not be 
applied after that date, as a matter of law  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

The Board finds that the criteria for the assignment of a 
separate 10 percent evaluation are met prior to December 7, 
2005 in this case.  


ORDER

As new and material evidence has not been presented to reopen 
the claim of service connection for a back disorder, the 
appeal to this extent is denied.  

As new and material evidence has not been presented to reopen 
the claim of service connection for fibromyalgia, the appeal 
to this extent is denied.  

A separate 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities, prior to 
December 7, 2005, is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


